            Case 1:18-cr-00333-JGK Document 126 Filed 10/03/19 Page 1 of 1



                                                                                                                     787 Seventh Avenue
                                                                                                                     New York, NY 10019-6099
                                                                                                                     Tel: 212 728 8000
                                                                                                                     Fax: 212 728 8111




October 3, 2019

VIA ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312


Re:    United States v. Akshay Aiyer, 18-CR-00333 (JGK)

Dear Judge Koeltl:

We represent Defendant Akshay Aiyer in the above-referenced action. We write to request an
amendment to the Agreed-Upon Protective Order in effect in this case (ECF No. 13).

The amendment would extend the Order’s protections to documents produced by nonparty subpoena
recipients. Attached to this letter are the proposed amended order and a redline documenting all
changes. The Government has reviewed these attachments and has no objections to the amended
order.

Respectfully submitted,


/s/ Martin Klotz
Martin Klotz


cc: All Counsel of Record (via ECF)




            NE W Y O R K   WASHINGTON   HOUSTON        PARIS   LONDON      FRANKFURT      BR U S S E L S   MILAN   ROME
                                   in alliance with Dickson Minto W.S., London and Edinburgh
